Opinión disidente del
Juez Asociado Señor Negrón García.
H
La recta solución de este recurso nos recuerda a Sa-vigny: “A los juristas les es indispensable un doble sentido -escribía en el Beruf de 1814-: el histórico, para captar con agudeza lo peculiar de cada época y de cada forma jurídica, y el sistemático, para ver a cada concepto y a cada precepto en una conexión y una interacción vivas con el todo, es decir, en la única conexión que es verdadera y natural.” F.K. Von Savigny, De la vocación de nuestra época para la legislación y la ciencia del Derecho, (J. Díaz García, Trad.), Madrid, Ed. Aguilar, 1970, pág. 83.
Es improcedente el injunction preliminar que ordena al Gobernador Hon. Pedro Rosselló González y demás funcio-narios ejecutivos del Gobierno Central la inmediata trans-ferencia de cuantiosas sumas de fondos públicos al Muni-cipio de Ponce. Como cuestión de derecho debimos anularlo y desestimar sumariamente la demanda, pues no es probable que dicha municipalidad pueda prevalecer en los méritos.
De entrada, en buena técnica judicial dispositiva, ex-pongamos sucinta, pero ordenadamente, las premisas jurí-*794dicas y de hechos que sirven de andamiaje a la opinión mayoritaria. Lo hacemos, pues algunas están dispersas y otras entremezcladas o inmersas con expresiones genéri-cas de cuestionable validez. Ello nos permitirá demostrar cómo su estructura interna y algunos de sus argumentos se contradicen entre sí. La falla principal de carácter sustan-tivo es que omite reconocer lo impostergable, decisivo y crucial: la nulidad radical de los convenios. Nos explicamos.
De un lado se acepta que este caso “versa propiamente sobre la nulidad o validez de los cinco (5) convenios” ((én-fasis en el original) opinión mayoritaria, pág. 783); que la “defensa afirmativa principal del Estado, desde su contes-tación a la demanda, ha sido que ‘[l]os convenios otorgados entre el Municipio de Ponce y las agencias demandadas son nulos’ ” (id); que no se “han cerrado las puertas de los tribunales” para esa adjudicación (id), y que la concesión o no del injunction preliminar conlleva, entre otros requisi-tos, examinar “la probabilidad de que [el Municipio] preva-lezca eventualmente” (id., pág. 785), para luego afirmar que la validez o nulidad de los convenios debe determi-narse “en el juicio en su fondo” (id., pág. 793).
Esa posposición adjudicativa es más aparente que real. Choca con las múltiples aseveraciones que prejuzgan los méritos del caso, tales como que el Municipio de Ponce ha pagado con sus fondos “salarios, beneficios marginales y otros, de los empleados que fueron transferidos mediante convenio” ((énfasis suplido) opinión mayoritaria, pág. 786); que los “convenios se presumen válidos” y el Estado tiene que cumplirlos “independientemente de los cambios en ad-ministraciones de gobierno ... del partido político en el po-der” ((énfasis suplido) id., pág. 788); que la cláusula de resolución unilateral en los convenios no opera pues la po-see sólo el Municipio “de manera absoluta” (id., pág. 790) y que “[cjuando el Estado decide unilateralmente no dar fiel cumplimiento a los convenios, ciertamente está *795usurpando una facultad que solamente corresponde a los tribunales” (id., págs. 790-791).
Finalmente, la mayoría ordena la transferencia de cien-tos de miles de dólares, pero revoca el traslado del “personal” adicional aduciendo que el Municipio de Ponce no lo solicitó.
HH I — I
Por sus propios términos, de su faz son nulos los cinco (5) convenios suscritos después de las elecciones —y pocos días antes (25 y 30 de noviembre y 31 de diciembre de 1992) de cesar en sus cargos— por el entonces Gobernador Hon. Rafael Hernández Colón, los Secretarios y Directores del Departamento de Transportación y Obras Públicas, el Departamento de la Vivienda, el Departamento de Recur-sos Naturales, la Junta de Calidad Ambiental, la Junta de Planificación y la Administración de Reglamentos y Permi-sos (A.R.Pe.), con el Alcalde del Municipio de Ponce, Hon. Rafael Cordero Santiago.
Mediante tales convenios, efectivos el 1ro de enero de 1993, delegaron en dicha municipalidad la competencia y ejecución de las funciones que tradicionalmente, como go-bierno central, les correspondían. Coetáneamente se obli-garon a transferirle personal y fondos, ello al amparo de la Ley de Municipios Autónomos del Estado Libre Asociado de Puerto Rico de 1991, Ley Núm. 81 de 30 de agosto de 1991, según enmendada, 21 L.P.R.A. see. 4001 et seq.
En dos (2) importantes vertientes los convenios atentan contra el interés público, la propia Ley Núm. 81, supra, y la Ley de Personal del Servicio Público de Puerto Rico, Ley Núm. 5 de 14 de octubre de 1975, según enmendada, 3 L.P.R.A. see. 1301 et seq. Expongámoslas.
*796h-1 f — i HH
Primero, según indicado, los convenios fueron suscritos por el Gobernador Honorable Hernández Colón, el Alcalde Honorable Cordero Santiago y otros funcionarios ejecuti-vos los días 25 y 30 de noviembre y 31 de diciembre de 1992, próximo a expirar el mandato de ese cuatrienio. Los traslados de personal y, por imperativo funcional, la trans-ferencia de fondos para sufragar sus nóminas, fueron pac-tados violándose crasa y directamente la prohibición conte-nida en la Ley de Personal del Servicio Público de Puerto Rico que así lo prohíbe “dos meses antes y dos meses des-pués de la celebración de las Elecciones Generales”, salvo “necesidades urgentes del servicio, previa la aprobación del Director, conforme a las normas que se establezcan me-diante reglamento”. 3 L.P.R.A. see. 1337. De paso, aclara-mos que este impedimento se extiende a los municipios “hasta el segundo lunes del mes de enero siguiente”. íd. Paralelamente, la propia Ley Núm. 81, supra, que estable-ció este esquema de convenios de delegación, en su Art. 12.014 (21 L.P.R.A. see. 4564) ratificó esa veda electoral bajo sanción expresa de nulidad.
Aparte de la circunstancia de que esos funcionarios ce-saban en sus cargos pocos días después, ¿qué “necesidades urgentes del servicio” podrían justificar esos masivos tras-lados, vía excepción?
No cabe argumentar que debido a que los traslados del personal se hicieron en enero de 1993 —con posterioridad al comienzo de la nueva administración y con la aprobación en ese momento de la Oficina Central de Administración de Personal (en adelante O.C.A.P.)— son inaplicables las pro-hibiciones electorales. El impedimento legislativo en torno a cualquier transacción de personal estatal y municipal du-rante los períodos pre y post eleccionarios no puede sosla-yarse a base de que su implantación y ejecución serán efec-tivos después de expirada la prohibición. Si el convenio *797dispositivo de la transacción de personal se suscribe du-rante el susodicho período, la nulidad es absoluta. Ortiz v. Alcalde de Aguadillo, 107 D.P.R. 819, 824-825 (1978). “Por ser el período comprendido en la veda uno donde llegan a su máxima efervescencia las pasiones políticas, y donde pueden las flaquezas humanas traducidas en bondad para los partidarios o represalia contra el adversario —Ortiz v. Alcalde, supra— prevalecer sobre las necesidades reales del pueblo en el campo de la salud, se impone la prohibi-ción como detente legislativo en pro del bienestar común.” (Escolio omitido.) Hosp. San Pablo v. Hosp. Hnos. Meléndez, 123 D.P.R. 720, 729-730 (1989). Otra interpretación derrotaría la letra, el propósito y el espíritu que animó a la Asamblea Legislativa a aislar el sistema de mérito de personal de las prácticas partidistas tradicionales de patro-nazgo, despojo, acomodo y oportunismo.
Nótese que el permiso del Director de la O.C.A.P. tiene que ser antes (“previo”), no después, condición que no se dio en ninguno de los contratos. Aparte de esa violación a la Ley de Personal del Servicio Público de Puerto Rico, al sus-cribir dichos convenios el Gobernador Honorable Hernán-dez Colón, el Alcalde Honorable Cordero Santiago y otros jerarcas máximos ejecutivos, para todos los efectos, dieron por sentado que el Director de O.C.A.P. autorizaría esos traslados rutinariamente y así le trazaron e impusieron un único curso de acción, sin siquiera cumplir las normas mí-nimas reglamentarias vigentes de excepcional urgencia.

En el fondo estamos ante una vulneración de norma le-gislativa de sana moralidad y administración pública que intenta evitar que aquellos funcionarios en el umbral de su gestión gubernamental puedan extender, ejercer y perpetuar su poder e influencia más allá del cuatrienio en el cual les correspondía servir.

En resumen, los convenios para trasladar el personal de estas agencias son ilegales y nulos ab initio. Su efectividad e implantación no podía postergarse para después de cesar *798en sus cargos por imperativo constitucional, el Gobernador Honorable Hernández Colón y los demás funcionarios eje-cutivos salientes.
Para superar esta realidad, la mayoría del Tribunal or-dena sólo la transferencia de fondos, no del personal. Es imposible fraccionar el remedio, pues personal y fondos es-tán inextricablemente atados. Si el traslado del personal acordado durante el período de veda electoral está viciado de nulidad, ¿cómo pueden ordenar el pago precisamente de los "gastos en concepto de salarios, beneficios marginales y otros, de los empleados que fueron transferidos mediante convenio”? (Enfasis suplido.) Opinión mayoritaria, pág. 786.
IV
Segundo, el Gobernador Honorable Hernández Colón y demás funcionarios le concedieron ilegalmente al Munici-pio de Ponce la facultad absoluta de terminarlos unilate-ralmente, independientemente de que éste hubiese o no cumplido sus cláusulas. Curiosamente pactaron —salvo la Junta de Planificación y A.R.Pe.— que esa “terminación unilateral ... no se considerarla como] incumplimiento o violación del Convenio”. Petición de certiorari, Anejo III, Anejo A, pág. 96. Paradójicamente le negaron ese mismo derecho al Gobierno Central.
En otras palabras, le dieron la abrumadora ventaja al Municipio de Ponce de dejar sin efecto los convenios cuando lo estimara conveniente, sin consecuencia legal al-guna y, simultáneamente, obligaron y sometieron al Go-bierno Central al perjuicio de mantenerse atado sin poder invocar igual prerrogativa. La Ley Núm. 81, supra, no per-mite ese tipo de resolución unilateral; por el contrario, su Art. 14.008 (21 L.P.R.A. see. 4658) visualiza unas negocia-ciones balanceadas entre los funcionarios ejecutivos del Gobierno Central y las municipalidades.
La situación es más grave en cuanto al convenio trans-*799firiendo las funciones de la Junta de Planificación y A.R.Pe. “a perpetuidad”. Ello, claramente, es contrario al interés público; en específico, el mandato del Art. 14.005(g), 21 L.P.R.A. sec. 4655(g), que preceptúa fijar “el término de tiempo durante el cual el municipio ejercerá la competen-cia o la vigencia del convenio ...”
Es inconcebible que pueda argüirse la legitimidad de ese acto que intenta privar para siempre a la Asamblea Legislativa y al Primer Ejecutivo de la facultad de regular los importantes procesos de planificación en el Municipio de Ponce, imponiéndoles el riguroso deber de demostrar —para su revocación— que “el Municipio ha incurrido en negligencia crasa, fraude o conducta criminal”.
Estamos ante unos convenios nulos e ilegales que favo-recen y aprovechan en extremo al Municipio de Ponce y evi-dentemente atentan contra el interés público y la ciudada-nía en general. La única forma de salvar esta anomalía es reconocerle al Gobierno Central igual facultad; lo demás es simplemente un absurdo jurídico. ¿Cómo la mayoría del Tribunal puede avalar que el Municipio de Ponce tenga más poderes y facultades contractuales que el Gobierno Central?
Como precedentes, los casos Flores v. Municipio de Caguas, 114 D.P.R. 521 (1983), y Camacho Arroyo v. E.L.A., 131 D.P.R. 718 (1992), invocados por la mayoría, más bien abonan a nuestro disentir. Al respecto, en Flores v. Municipio de Caguas, supra, pág. 530, reconocimos que la facul-tad del gobierno de terminar unilateralmente un contrato “se estima presente, aunque no se haya estipulado expresa-mente en los contratos”. (Enfasis suplido.) Más aún, como resolvimos en Camacho Arroyo v. E.L.A., supra, pág. 732, una cláusula bilateral de este tipo la consideraremos no “nociv[a] al orden público y que, por el contrario, a la luz del Art. 1207 del Código Civil, supra, lo que en efecto sería detrimental al interés público es negarle al Estado la flexi-*800bilidad que le garantiza esta cláusula resolutoria expresa”. (Enfasis suplido.)
La no inclusión en estos convenios de la cláusula de ter-minación unilateral en favor del Gobierno Central favore-ció al Municipio de Ponce, al decir mayoritario, “de manera absoluta”. Refleja que sus suscribientes, Honorables Her-nández Colón, Cordero Santiago y funcionarios concerni-dos, optaron por omitirla, siendo claro que no estaban en libertad de hacerlo por oponerse a la ley y al orden público. Art. 1207 del Código Civil, 31 L.P.R.A. see. 3372.
Aun así, esa ventaja contractual municipal no varía la verdadera ruta adjudicativa. Nuestra jurisprudencia es-tima que dicha cláusula está “presente”, esto es, escrita e inserta en todos los convenios. En consecuencia, la negativa del Gobierno Central a desembolsar los fondos públicos es una actuación compatible con el derecho y la determinación que ha adoptado de darlos por finalizados; así debimos decidirlo.
V
Recapitulando, de su faz los convenios de delegación de competencias y funciones suscritos por el Alcalde del Mu-nicipio de Ponce Honorable Cordero Santiago con el enton-ces Gobernador Honorable Hernández Colón y demás fun-cionarios ejecutivos —pocos días antes de cesar en sus cargos— son nulos pues fueron firmados durante un pe-ríodo de veda post electoral. No podían comprometer ni im-ponerle semejantes obligaciones a la nueva administración entrante.
Además de este fundamento, la nulidad de los convenios es radical porque la cláusula de resolución que le concedió al Municipio de Ponce como ventaja “absoluta”, esa facul-tad unilateralmente atenta contra el interés público. De ser válida, según nuestra doctrina jurisprudencial, debe *801entenderse que el Gobierno Central goza de igual prerro-gativa y su decisión de darlos por terminados es eficaz en derecho.
“Resolver en otra forma sería propiciar el craso incum-plimiento por los funcionarios públicos de las leyes y regla-mentos que rigen sus actuaciones.” Morales v. Municipio de Toa Baja, 119 D.P.R. 682, 693 (1987). Fueron ilegales y no procedía el traslado del personal; menos la transferen-cia de fondos.